By the Court, Bronson, J.
There is nothing in the case of Mr. Delaplaine to distinguish it, in principle, from other cases which have been before the court. (Thirty-second street, 19 Wend. 128, and cases there cited.) Having sold lots and bounded the purchasers by the street as it, is laid down on the city map, he has adopted the map, and. dedicated his land in the site of the street to the public use.. He could have intended nothing less by his deeds than a declaration, that Twenty-ninth street was, and, so far as he was concerned, shpuld remain a public highway. I do not say that this dedication will extend to all his lands in the site of the street, however remote from the lots sold: *191but it will, I think, extend to all his lands in the same block— ' ' 4 or in other words, to the next cross street or avenue on each side of the lots sold. The parties must have contemplated an outlet both ways.
Why the commissioners allowed Mr. Delaplaine more than a nominal sum, without giving him the full value of the land, does not appear: but he cannot complain that he has got too much.
In relation to Messrs. Anderson and Johnson the objection is taken, and must prevail, that there is no legal evidence of the facts on which they rely in resisting the motion for confirmation. They are parties in interest, and not competent witnesses in their own favor. (John and Cherry streets, 19 Wendell, 659.) The questions of law which their counsel wished to have considered, are not, therefore, properly before us.
Motion granted.